Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
This Action is in response to the amendment filed on September 3, 2021.
As directed by the amendment: Claims 23, 34, and 45 were amended. Claims 19-51 are pending and currently under consideration for patentability under 37 CFR 1.104. 
Claim Interpretation
It is noted that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see MPEP 2114). “Apparatus claims cover what a device is, not what a device does” (MPEP 2114(II)). In the instant case, the claims recite functional language such as “dimensioned to be worn by a female during intercourse,” “urge the inner arm into contact with an anterior surface of the vagina… such that the device is held in place during intercourse” etc. In these instances where the claims recite functional language, as long as the prior art structure is able to perform the claimed function(s), it will be considered to read on the claimed function(s).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 19-20, 22-25, 41-42, and 44-47 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kain (5,690,603).
Regarding claim 19, Kain discloses a sexual stimulation device (10, 100, Fig. 1, Fig. 6), comprising: an inner arm (bulb 24, Fig. 1; bulb 124, Fig. 6) dimensioned for insertion into a vagina (see Figs. 10, 12 and see col. 3, lines 57-58); an outer arm (phallic end 12, Fig. 1; cylindrical end 112, Fig. 6) dimensioned to contact a clitoral area (such as via nubs 18, Fig. 1; see Fig. 12, Fig. 10; and see “adjacent the base of the phallic end may be raised nubs which are designed for the clitoral stimulation” in lines 10-12 of the Abstract) when the inner arm is inserted in the vagina (see Figs. 10, 12); a connecting portion (neck-down region 26, Fig. 1; bridge 128, Fig. 6) connecting the inner and outer arms (see Fig. 1 and Fig. 6); wherein the device is dimensioned to be worn by a female (the ends are sized for insertion within the anal or vaginal cavity, see col. 2, lines 3-9) during intercourse (“designed for simultaneous use by two partners whether they are of the same sex or the opposite sex” see col. 3, lines 13-18); and the connecting portion is resilient (see Figs. 11 and 12, and col. 4, lines 35-36). Kain further discloses that the angle between the inner arm (24, 124) and the outer arm (12, 112) 
Regarding claim 20, Kain discloses wherein the device is generally C-shaped when in a relaxed state (see Fig. 1).
Regarding claim 22, Kain discloses at least one vibrating mechanism (“vibrator (not shown) could not only be inserted within base 22 of enlarged area 20 but even further towards phallic end 12 if hollowed-out area 23 were extended into region 16, such positioning and use thereby providing additional means of stimulation for both partners.” See col. 3, lines 40-49).
Regarding claim 23, Kain discloses wherein the at least one vibrating mechanism is positioned in at least one of the inner or outer arms (may be positioned in region 16, Fig. 1, see col. 3, lines 40-49).
Regarding claim 24, Kain discloses a power source (“battery powered vibrator” see col. 3, lines 43-44).
Regarding claim 25, Kain discloses the power source includes at least one battery (“battery powered vibrator” see col. 3, lines 43-44).


Regarding claim 44, Kain discloses at least one vibrating mechanism (“vibrator (not shown) could not only be inserted within base 22 of enlarged area 20 but even further towards phallic end 12 if hollowed-out area 23 were extended into region 16, such positioning and use thereby providing additional means of stimulation for both partners.” See col. 3, lines 40-49).
Regarding claim 45, Kain discloses wherein the at least one vibrating mechanism is positioned in at least one of the inner or outer arms (may be positioned in region 16, Fig. 1, see col. 3, lines 40-49).
Regarding claim 46, Kain discloses a power source (“battery powered vibrator” see col. 3, lines 43-44).
Regarding claim 47, Kain discloses the power source includes at least one battery (“battery powered vibrator” see col. 3, lines 43-44).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

Claims 19-25, 30-36, and 41-47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sekulich (3,996,930) in view of Marshall (2004/0230093) and Edwards (3,705,575), and as evidenced by Gore “The Penis Book: An Owner’s Manual” (1997).
Regarding claim 19, Sekulich discloses a sexual stimulation device (Fig. 1) comprising: an inner arm (posterior leg 13, Fig. 2) dimensioned for insertion into a vagina (see col. 1, lines 59-64); an outer arm (anterior leg 11, Fig. 2) dimensioned to contact a clitoral area (via trough 15, Fig. 2; see col. 1, lines 62-68) when the inner arm (13) is inserted in the vagina (see col. 1, lines 59-68); and a connecting portion (unlabeled portion connecting leg 11 to leg 13, this portion being near reference character “3” in Fig. 2) connecting the inner (13) and outer (11) arms (see Fig. 2); wherein: the device is dimensioned to be worn (i.e., it is of a size which is capable of being worn) by a female during intercourse (this is a recitation of intended use, and the structure of Sekulich is able to perform the intended use because the device is only approximately 5/16 inch in diameter, see col. 2, line 3. This is a low profile device and this small diameter would allow the device to be used during intercourse. This is demonstrated to be true because the vagina is "an area of great elasticity, that can accommodate any size from a finger to a baby. When sexually aroused the vagina becomes more elastic in order to receive the penis and will form itself snugly around whatever size of penis is inserted" (as evidenced by page 4 of “The Penis Book: An Owner’s Manual” by Margaret Gore, 1997). Thus, due to the very small diameter and resilient nature of the Sekulich device, and due to the elasticity of a sexually aroused 
Sekulich’s device is resilient (see col. 1, lines 23-25; see also col. 1, lines 60-65), but does not specifically state the connecting portion is configured to resiliently urge the inner arm into contact with an anterior surface of the vagina, such that the device is held in place during intercourse.
Marshall teaches a related resilient (see the first sentence of [0016]) sexual stimulation device (Fig. 1) with an inner arm (hook 5, Fig. 1), outer arm (handle portion 1, Fig. 1), and a connecting portion (internal recess area 6, junction 8, Fig. 1). The connecting portion (6, 8) provides flexibility to fit women of different shapes and sizes (see the first sentence of [0041]). Additionally, the curvature of the connecting portion with respect to the inner arm allows the anterior surface of the vagina to be contacted, to stimulate the “G” spot (see the last sentence of [0036]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the inner arm of Sekulich to be curved inwardly as taught by Marshall in order to be configured to contact the anterior surface of the vagina, thereby stimulating the “G” spot (see the last sentence of [0036]) to provide enhanced sexual stimulation.

Edwards teaches a related U-shaped device (Fig. 1) for inserting an inner arm (first limb 2, Fig. 1) in the vagina (see col. 2, line 28-32), and an outer arm (second limb 1, Fig. 1) against the pubic area of a female (see col. 2, lines 7-9), and the U-shaped device has a middle, connecting portion (arcuate member 3, Fig. 1) which resiliently urges the inner arm and outer arm towards each other to bias the device in place against the external pubic area and the vagina (see col. 4, lines 1-12), as the sole means of support of the device on the female body (see col. 4, lines 10-12).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the middle portion of Sekulich/Marshall to resiliently urge the inner arm and outer arm towards each other as taught by Edwards because this would provide a predictable result of allowing this U-shaped device to be resiliently urged to be held in place against the clitoris and the anterior wall of the vagina. This would be desirable because the device would not require the woman’s clothing to hold it in place, and thus the stimulation of the clitoris and “G” spot could be more securely provided without needing a user to hold it in place. Furthermore, the modified Sekulich/Marshal//Edwards device would thus have substantially the same structural features as recited in the claim, and the resilient urging of the two arms would be expected to read upon the broadest reasonable interpretation of the recitation of intended use of “such that the device is held in place during intercourse.”

Regarding claim 21, the modified Sekulich/Marshall/Edwards device discloses wherein, during use, the C-shape of the device is opened up such that the device is generally L-shaped (it is noted that this is a recitation of a method step in an apparatus claim, which renders the claim indefinite. However, when interpreting this as a recitation of intended use, the structure of the modified Sekulich/Marshall/Edwards device would be configured to be opened up to be generally L-shaped due to the resilient nature of the modified device. The inner and outer arms would be expected to be able to be pulled apart somewhat, making a general L-shape). 
Regarding claim 22, the modified Sekulich/Marshall/Edwards device as currently combined is silent regarding at least one vibrating mechanism. 
However, Marshall additionally teaches that the device may include a recess (recess 9, Fig. 2) in the outer arm (1, Fig. 2) in order to receive a vibrator (bullet 10, Fig. 2; see the first sentence of [0020] and para. [0038]-[0039]) which would be able to vibrate both the ribbed zone (4, Fig .1) and the inner arm (2, Fig. 1; see the first two sentences of [0037]). This vibrator (10) would be removably securable in the recess (9) so that alternative vibrators may be securely held therein (see the penultimate sentence of [0039]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify at least the outer arm of 
Regarding claim 23, the modified Sekulich/Marshall/Edwards device discloses wherein the at least one vibrating mechanism (10, Fig. 2 of Marshall) is positioned in at least one of the inner or outer arms (the outer arm 1 of Fig. 2 of Marshall corresponds to outer arm 11 of Sekulich in the modified device). 
Regarding claim 24, the modified Sekulich/Marshall/Edwards device discloses further including a power source (battery-powered, see the second sentence of [0001], and see the penultimate sentence of [0038] of Marshall). 
Regarding claim 25, the modified Sekulich/Marshall/Edwards device discloses wherein the power source includes at least one battery (battery-powered, see the second sentence of [0001], and see the penultimate sentence of [0038] of Marshall). 
Regarding claim 30, Sekulich discloses a sexual stimulation device (Fig. 1) comprising: an inner arm (posterior leg 13, Fig. 2) dimensioned for insertion into a vagina (see col. 1, lines 59-64); an outer arm (anterior leg 11, Fig. 2) dimensioned to contact a clitoral area (via trough 15, Fig. 2; see col. 1, lines 62-68) when the inner arm (13) is inserted in the vagina (see col. 1, lines 59-68); and a connecting portion (unlabeled portion connecting leg 11 to leg 13, this portion being near reference character “3” in Fig. 2) connecting the inner (13) and outer (11) arms (see Fig. 2); wherein: the device is dimensioned to be worn (i.e., it is of a size which is capable of being worn) by a female during intercourse (this is a recitation of intended use, and the 
Sekulich’s device is resilient (see col. 1, lines 23-25; see also col. 1, lines 60-65), but does not specifically disclose a resilient internal core configured to resiliently urge the inner arm into contact with an anterior surface of the vagina, such that the device is held in place during intercourse.
Marshall teaches a related resilient (see the first sentence of [0016]) sexual stimulation device (Fig. 1) with an inner arm (hook 5, Fig. 1), outer arm (handle portion 1, Fig. 1), and a connecting portion (internal recess area 6, junction 8, Fig. 1). The 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the inner arm of Sekulich to be curved inwardly as taught by Marshall in order to be configured to contact the anterior surface of the vagina, thereby stimulating the “G” spot (see the last sentence of [0036]) to provide enhanced sexual stimulation.
The modified Sekulich/Marshall device is resilient, but does not specifically state a resilient internal core configured to resiliently urge the inner arm and the outer arm, such that the device is held in place during intercourse.
Edwards teaches a related U-shaped device (Fig. 1) for inserting an inner arm (first limb 2, Fig. 1) in the vagina (see col. 2, line 28-32), and an outer arm (second limb 1, Fig. 1) against the pubic area of a female (see col. 2, lines 7-9), and the U-shaped device has a middle, connecting portion (arcuate member 3, Fig. 1) which resiliently urges the inner arm and outer arm towards each other to bias the device in place against the external pubic area and the vagina (see col. 4, lines 1-12), as the sole means of support of the device on the female body (see col. 4, lines 10-12). This resilient connecting portion (3) includes a resilient internal core (reinforcing wire 9, Fig. 5, is an internal core of the resilient arcuate member 3 which urges the inner arm and outer arm towards each other).

Regarding claim 31, the modified Sekulich/Marshall/Edwards device discloses wherein the device is generally C-shaped when in a relaxed state (see Fig. 1 of Marshall, the general C-shape taught by Marshall allows the anterior wall “G” spot, and the clitoris to be stimulated simultaneously).
Regarding claim 32, the modified Sekulich/Marshall/Edwards device discloses wherein, during use, the C-shape of the device is opened up such that the device is generally L-shaped (it is noted that this is a recitation of a method step in an apparatus claim, which renders the claim indefinite. However, when interpreting this as a recitation of intended use, the structure of the modified Sekulich/Marshall/Edwards device would be configured to be opened up to be generally L-shaped due to the resilient nature of 
Regarding claim 33, the modified Sekulich/Marshall/Edwards device as currently combined is silent regarding at least one vibrating mechanism. 
However, Marshall additionally teaches that the device may include a recess (recess 9, Fig. 2) in the outer arm (1, Fig. 2) in order to receive a vibrator (bullet 10, Fig. 2; see the first sentence of [0020] and para. [0038]-[0039]) which would be able to vibrate both the ribbed zone (4, Fig .1) and the inner arm (2, Fig. 1; see the first two sentences of [0037]). This vibrator (10) would be removably securable in the recess (9) so that alternative vibrators may be securely held therein (see the penultimate sentence of [0039]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify at least the outer arm of Sekulich/Marshall/Edwards to include a recess configured to removably receive alternative “bullet” vibrators as taught by Marshall so that a user can selectively apply different vibrators to the system to achieve different vibration sensations, which is well known in the art of sexual stimulation to be desirable.
Regarding claim 34, the modified Sekulich/Marshall/Edwards device discloses wherein the at least one vibrating mechanism (10, Fig. 2 of Marshall) is positioned in at least one of the inner or outer arms (the outer arm 1 of Fig. 2 of Marshall corresponds to outer arm 11 of Sekulich in the modified device). 

Regarding claim 36, the modified Sekulich/Marshall/Edwards device discloses wherein the power source includes at least one battery (battery-powered, see the second sentence of [0001], and see the penultimate sentence of [0038] of Marshall). 
Regarding claim 41, Sekulich discloses a sexual stimulation device (Fig. 1) comprising: an inner arm (posterior leg 13, Fig. 2) dimensioned for insertion into a vagina (see col. 1, lines 59-64); an outer arm (anterior leg 11, Fig. 2) dimensioned to contact a clitoral area (via trough 15, Fig. 2; see col. 1, lines 62-68) when the inner arm (13) is inserted in the vagina (see col. 1, lines 59-68); and a connecting portion (unlabeled portion connecting leg 11 to leg 13, this portion being near reference character “3” in Fig. 2) connecting the inner (13) and outer (11) arms (see Fig. 2); wherein: the device is dimensioned to be worn (i.e., it is of a size which is capable of being worn) by a female during intercourse (this is a recitation of intended use, and the structure of Sekulich is able to perform the intended use because the device is only approximately 5/16 inch in diameter, see col. 2, line 3. This is a low profile device and this small diameter would allow the device to be used during intercourse. This is demonstrated to be true because the vagina is "an area of great elasticity, that can accommodate any size from a finger to a baby. When sexually aroused the vagina becomes more elastic in order to receive the penis and will form itself snugly around whatever size of penis is inserted" (as evidenced by page 4 of “The Penis Book: An Owner’s Manual” by Margaret Gore, 1997). Thus, due to the very small diameter and 
Sekulich’s device is resilient (see col. 1, lines 23-25; see also col. 1, lines 60-65), but does not specifically state the inner arm is resiliently urged into contact with an anterior surface of the vagina and to hold the device in place during intercourse. 
Marshall teaches a related resilient (see the first sentence of [0016]) sexual stimulation device (Fig. 1) with an inner arm (hook 5, Fig. 1), outer arm (handle portion 1, Fig. 1), and a connecting portion (internal recess area 6, junction 8, Fig. 1). The connecting portion (6, 8) provides flexibility to fit women of different shapes and sizes (see the first sentence of [0041]). Additionally, the curvature of the connecting portion with respect to the inner arm allows the anterior surface of the vagina to be contacted, to stimulate the “G” spot (see the last sentence of [0036]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the inner arm of Sekulich to be curved inwardly as taught by Marshall in order to be configured to contact the anterior surface of the vagina, thereby stimulating the “G” spot (see the last sentence of [0036]) to provide enhanced sexual stimulation.

Edwards teaches a related U-shaped device (Fig. 1) for inserting an inner arm (first limb 2, Fig. 1) in the vagina (see col. 2, line 28-32), and an outer arm (second limb 1, Fig. 1) against the pubic area of a female (see col. 2, lines 7-9), and the U-shaped device has a middle, connecting portion (arcuate member 3, Fig. 1) which resiliently urges the inner arm and outer arm towards each other to bias the device in place against the external pubic area and the vagina (see col. 4, lines 1-12), as the sole means of support of the device on the female body (see col. 4, lines 10-12).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the middle portion of Sekulich/Marshall to resiliently urge the inner arm and outer arm towards each other as taught by Edwards because this would provide a predictable result of allowing this U-shaped device to be resiliently urged to be held in place against the clitoris and the anterior wall of the vagina. This would be desirable because the device would not require the woman’s clothing to hold it in place, and thus the stimulation of the clitoris and “G” spot could be more securely provided without needing a user to hold it in place. Furthermore, the modified Sekulich/Marshal//Edwards device would thus have substantially the same structural features as recited in the claim, and the resilient urging of the two arms would be expected to read upon the broadest reasonable interpretation of the recitation of intended use of “such that the device is held in place during intercourse.”

Regarding claim 43, the modified Sekulich/Marshall/Edwards device discloses wherein, during use, the C-shape of the device is opened up such that the device is generally L-shaped (it is noted that this is a recitation of a method step in an apparatus claim, which renders the claim indefinite. However, when interpreting this as a recitation of intended use, the structure of the modified Sekulich/Marshall/Edwards device would be configured to be opened up to be generally L-shaped due to the resilient nature of the modified device. The inner and outer arms would be expected to be able to be pulled apart somewhat, making a general L-shape). 
Regarding claim 44, the modified Sekulich/Marshall/Edwards device as currently combined is silent regarding at least one vibrating mechanism. 
However, Marshall additionally teaches that the device may include a recess (recess 9, Fig. 2) in the outer arm (1, Fig. 2) in order to receive a vibrator (bullet 10, Fig. 2; see the first sentence of [0020] and para. [0038]-[0039]) which would be able to vibrate both the ribbed zone (4, Fig .1) and the inner arm (2, Fig. 1; see the first two sentences of [0037]). This vibrator (10) would be removably securable in the recess (9) so that alternative vibrators may be securely held therein (see the penultimate sentence of [0039]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify at least the outer arm of 
Regarding claim 45, the modified Sekulich/Marshall/Edwards device discloses wherein the at least one vibrating mechanism (10, Fig. 2 of Marshall) is positioned in at least one of the inner or outer arms (the outer arm 1 of Fig. 2 of Marshall corresponds to outer arm 11 of Sekulich in the modified device). 
Regarding claim 46, the modified Sekulich/Marshall/Edwards device discloses further including a power source (battery-powered, see the second sentence of [0001], and see the penultimate sentence of [0038] of Marshall). 
Regarding claim 47, the modified Sekulich/Marshall/Edwards device discloses wherein the power source includes at least one battery (battery-powered, see the second sentence of [0001], and see the penultimate sentence of [0038] of Marshall). 
Claims 26-27, 37-38, and 48-49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sekulich (3,996,930) in view of Marshall (2004/0230093) Edwards (3,705,575), and as evidenced by Gore “The Penis Book: An Owner’s Manual” (1997) as applied to claims 25, 36, 47 above, and further in view of Apitzsch (2005/0075072).
Regarding claim 26, the modified Sekulich/Marshall/Edwards device discloses that batteries may be used, or rechargeable units may be used (see the second sentence of [0001] of Marshall), but doesn’t specifically state that the at least one 
For example, Apitzsch teaches a related vibratory device (vibrator 1, Fig. 1) which uses a rechargeable battery (chargeable battery 11, Fig. 1). The battery (11) is able to be recharged using an inductively (see the first sentence of [0027]). Thus, the battery can be recharged in a contactless manner (see claim 12 of Apitzsch).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the batteries of Sekulich/Marshall/Edwards to utilize inductively rechargeable batteries as taught by Apitzsch for the purpose of allowing the batteries to be charged repeatedly, thereby reducing the number of batteries that need purchased/replaced over the life of the device.
Regarding claim 27, the modified Sekulich/Marshall/Edwards/Apitzsch device discloses an induction charger for recharging the at least one battery (see the first sentence of [0027] of Apitzsch, the battery is able to be recharged by an induction charger). 
Regarding claim 37, the modified Sekulich/Marshall/Edwards device discloses that batteries may be used, or rechargeable units may be used (see the second sentence of [0001] of Marshall), but doesn’t specifically state that the at least one battery is a rechargeable battery. However, the use of rechargeable batteries is well known.
For example, Apitzsch teaches a related vibratory device (vibrator 1, Fig. 1) which uses a rechargeable battery (chargeable battery 11, Fig. 1). The battery (11) is 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the batteries of Sekulich/Marshall/Edwards to utilize inductively rechargeable batteries as taught by Apitzsch for the purpose of allowing the batteries to be charged repeatedly, thereby reducing the number of batteries that need purchased/replaced over the life of the device.
Regarding claim 38, the modified Sekulich/Marshall/Edwards/Apitzsch device discloses an induction charger for recharging the at least one battery (see the first sentence of [0027] of Apitzsch, the battery is able to be recharged by an induction charger). 
Regarding claim 48, the modified Sekulich/Marshall/Edwards device discloses that batteries may be used, or rechargeable units may be used (see the second sentence of [0001] of Marshall), but doesn’t specifically state that the at least one battery is a rechargeable battery. However, the use of rechargeable batteries is well known.
For example, Apitzsch teaches a related vibratory device (vibrator 1, Fig. 1) which uses a rechargeable battery (chargeable battery 11, Fig. 1). The battery (11) is able to be recharged using an inductively (see the first sentence of [0027]). Thus, the battery can be recharged in a contactless manner (see claim 12 of Apitzsch).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the batteries of Sekulich/Marshall/Edwards to utilize inductively rechargeable batteries as taught by Apitzsch for the purpose of 
Regarding claim 49, the modified Sekulich/Marshall/Edwards/Apitzsch device discloses an induction charger for recharging the at least one battery (see the first sentence of [0027] of Apitzsch, the battery is able to be recharged by an induction charger). 
Claims 26-27 and 48-49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kain (5,690,603) in view of Apitzsch (2005/0075072).
Regarding claim 26, Kain discloses that batteries may be used, (see col. 3, lines 43-44), but doesn’t specifically state that the at least one battery is a rechargeable battery. However, the use of rechargeable batteries is well known.
For example, Apitzsch teaches a related vibratory device (vibrator 1, Fig. 1) which uses a rechargeable battery (chargeable battery 11, Fig. 1). The battery (11) is able to be recharged using an inductively (see the first sentence of [0027]). Thus, the battery can be recharged in a contactless manner (see claim 12 of Apitzsch).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the battery of Kain to utilize inductively rechargeable batteries as taught by Apitzsch for the purpose of allowing the batteries to be charged repeatedly, thereby reducing the number of batteries that need purchased/replaced over the life of the device.

Regarding claim 48, Kain discloses that batteries may be used, (see col. 3, lines 43-44), but doesn’t specifically state that the at least one battery is a rechargeable battery. However, the use of rechargeable batteries is well known.
For example, Apitzsch teaches a related vibratory device (vibrator 1, Fig. 1) which uses a rechargeable battery (chargeable battery 11, Fig. 1). The battery (11) is able to be recharged using an inductively (see the first sentence of [0027]). Thus, the battery can be recharged in a contactless manner (see claim 12 of Apitzsch).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the battery of Kain to utilize inductively rechargeable batteries as taught by Apitzsch for the purpose of allowing the batteries to be charged repeatedly, thereby reducing the number of batteries that need purchased/replaced over the life of the device.
Regarding claim 49, the modified Kain/Apitzsch device discloses an induction charger for recharging the at least one battery (see the first sentence of [0027] of Apitzsch, the battery is able to be recharged by an induction charger). 
Claims 28-29, 39-40, and 50-51 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sekulich (3,996,930) in view of Marshall (2004/0230093) Edwards (3,705,575), and as evidenced by Gore “The Penis Book: An Owner’s Manual” (1997) as applied to claims 24, 35, 46 above, and further in view of Fujisawa (2004/0068213).

Fujisawa teaches a switch (slide switch 5, Fig. 4) which electrically connects the power source to the vibrator means (see lines 7-8 of abstract) to turn the vibrator means on and off (“when the slide switch 5 remains at position 0, the electric motor stops” see the last two lines of [0023]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the Sekulich/Marshall/Edwards device to include a switch to turn the vibrator means on and off as taught by Fujisawa so that the user can selectively determine when they want the vibration stimulation.
Regarding claim 29, the modified Sekulich/Marshall/Edwards/Fujisawa device discloses wherein the switch (5, Fig. 4 of Fujisawa) has multiple settings (it is a slide switch with stops at positions 0, 1, 2, and 3, see Fig. 4 of Fujisawa) to vary at least one or more levels of power of the vibrator mechanism (see the last two lines of [0031] of Fujisawa). It is noted that the claim only requires at least one of the three functions.
Regarding claim 39, the modified Sekulich/Marshall/Edwards device discloses the vibrator may be electronically controlled, (see the first sentence of [0018] of Marshall) with a range of selectable vibrational and pulsing modes (see the last two sentences of [0038] of Marshall), but does not specifically disclose a switch connecting the power source to the at least one vibrating mechanism. 

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the Sekulich/Marshall/Edwards device to include a switch to turn the vibrator means on and off as taught by Fujisawa so that the user can selectively determine when they want the vibration stimulation.
Regarding claim 40, the modified Sekulich/Marshall/Edwards/Fujisawa device discloses wherein the switch (5, Fig. 4 of Fujisawa) has multiple settings (it is a slide switch with stops at positions 0, 1, 2, and 3, see Fig. 4 of Fujisawa) to vary at least one or more levels of power of the vibrator mechanism (see the last two lines of [0031] of Fujisawa). It is noted that the claim only requires at least one of the three functions.
Regarding claim 50, the modified Sekulich/Marshall/Edwards device discloses the vibrator may be electronically controlled, (see the first sentence of [0018] of Marshall) with a range of selectable vibrational and pulsing modes (see the last two sentences of [0038] of Marshall), but does not specifically disclose a switch connecting the power source to the at least one vibrating mechanism. 
Fujisawa teaches a switch (slide switch 5, Fig. 4) which electrically connects the power source to the vibrator means (see lines 7-8 of abstract) to turn the vibrator means on and off (“when the slide switch 5 remains at position 0, the electric motor stops” see the last two lines of [0023]).

Regarding claim 51, the modified Sekulich/Marshall/Edwards/Fujisawa device discloses wherein the switch (5, Fig. 4 of Fujisawa) has multiple settings (it is a slide switch with stops at positions 0, 1, 2, and 3, see Fig. 4 of Fujisawa) to vary at least one or more levels of power of the vibrator mechanism (see the last two lines of [0031] of Fujisawa). It is noted that the claim only requires at least one of the three functions.
Claims 28-29, and 50-51 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kain (5,690,603) in view of Fujisawa (2004/0068213).
Regarding claim 28, Kain is silent regarding a switch connecting the power source to the at least one vibrating mechanism. 
Fujisawa teaches a switch (slide switch 5, Fig. 4) which electrically connects the power source to the vibrator means (see lines 7-8 of abstract) to turn the vibrator means on and off (“when the slide switch 5 remains at position 0, the electric motor stops” see the last two lines of [0023]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Kain to include a switch to turn the vibrator means on and off as taught by Fujisawa so that the user can selectively determine when they want the vibration stimulation.
Regarding claim 29, the Kain/Fujisawa device discloses wherein the switch (5, Fig. 4 of Fujisawa) has multiple settings (it is a slide switch with stops at positions 0, 1, 
Regarding claim 50, Kain is silent regarding a switch connecting the power source to the at least one vibrating mechanism. 
Fujisawa teaches a switch (slide switch 5, Fig. 4) which electrically connects the power source to the vibrator means (see lines 7-8 of abstract) to turn the vibrator means on and off (“when the slide switch 5 remains at position 0, the electric motor stops” see the last two lines of [0023]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Kain to include a switch to turn the vibrator means on and off as taught by Fujisawa so that the user can selectively determine when they want the vibration stimulation.
Regarding claim 51, the Kain/Fujisawa device discloses wherein the switch (5, Fig. 4 of Fujisawa) has multiple settings (it is a slide switch with stops at positions 0, 1, 2, and 3, see Fig. 4 of Fujisawa) to vary at least one or more levels of power of the vibrator mechanism (see the last two lines of [0031] of Fujisawa). It is noted that the claim only requires at least one of the three functions.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 19, 30, and 41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 7,931,605. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the patented claims and the instant claims are minor and obvious from each other. The instant claims 19, 30, and 41 are broader versions of the patented claims (i.e., the instant claims 19, 30, and 41 do not include the extra structure of the inner arm and outer arm being elongated and tear-drop shape). Any infringement over the patent would also infringe over the instant claims. Hence, the instant claims do not substantially differ from the scope of the patented claim 2, and thus are patentably indistinct. 
Claims 20, 31, and 42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 7,931,605 in view of claim 24 of U.S. Patent No. 7,931,605. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the patented claims and the instant claims are minor and obvious from each other. The instant claims 20, 31, and 42 are broader versions of the patented claim 2, but include the limitation of being generally C-shaped. Claim 24 of U.S. Patent No. 7,931,605 discloses having a connecting portion which is generally C-shaped, and modifying the connecting portion to be C-shaped would have been obvious to one having ordinary skill in the art at because this merely provides an expected result of allowing the sexual stimulation device to fit more closely .
Claims 22-26, 33-37, and 44-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 7,931,605 in view of claims 13-16 of U.S. Patent No. 7,931,605. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the patented claims and the instant claims are minor and obvious from each other. The instant claims 22-26, 33-37, and 44-48 are broader versions of the patented claim 2, but include the limitations of a vibrating mechanism, the vibrating mechanism located in at least one of the inner or outer arms, including a power source, such as a battery, or rechargeable battery. However, claims 13-16 of U.S. Patent No. 7,931,605 discloses these features, and it would have been obvious to one having ordinary skill in the art to modify the device of patented claim 2 to include a battery-powered vibrator in one of the inner/outer arms because vibrations are well known to be desirable for enhancing sexual stimulation. Hence, the instant claims do not substantially differ from the scope of the patented claim(s).
Claims 28-29, 39-40, and 50-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 7,931,605 in view of claim 18 of U.S. Patent No. 7,931,605. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the patented claims and the instant claims are minor and obvious from each other. The instant claims 28-29, 39-40, and 50-51 are broader versions of the patented claim 2, but include the limitations of a switch 
Claims 19, 30, and 41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 47, 50, and 59 of U.S. Patent No. 10,231,900. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the patented claims and the instant claims are minor and obvious from each other. The patented claims each includes the instant claims’ structures including an inner arm, an outer arm, a connecting portion connecting the inner and outer arms (a middle portion). The patented claims lack detailed description that the connecting portion is resilient to resiliently urge the inner arm into contact with an anterior surface of the vagina, and to resiliently urge the outer arm into contact with the clitoral area when the sexual stimulation device is emplaced on the woman, such that the device is held in place during intercourse. 
However, the patented claims each includes an internal skeleton for resiliently urging the vaginal wall contacting portion of the inner arm into contact with an anterior surface of the vaginal wall, and also to resiliently urging the clitoris contacting portion of 
Claims 22-23, 33-34, and 44-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17, 38, of U.S. Patent No. 10,231,900. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the patented claims and the instant claims are minor and obvious from each other. The patented claims each includes the instant claims’ structures including an inner arm, an outer arm, a connecting portion connecting the inner and outer arms (a middle portion). The patented claims lack detailed description that the connecting portion is resilient to resiliently urge the inner arm into contact with an anterior surface of the vagina, and to resiliently urge the outer arm into contact with the clitoral area when the sexual stimulation device is emplaced on the woman, such that the device is held in place during intercourse. 
However, the patented claims each includes an internal skeleton for resiliently urging the vaginal wall contacting portion of the inner arm into contact with an anterior surface of the vaginal wall, and also to resiliently urging the clitoris contacting portion of the outer arm into contact with the clitoral area when the sexual stimulation device is emplaced on the woman, such that the device is held in place during intercourse, see 
Furthermore, claims 17 and 38 of U.S. Patent No. 10,231,900 disclose at least one vibration mechanism positioned within at least one of the inner arm and outer arm. It would have been obvious to one of ordinary skill in the art to modify the device of the patented claims to include at least one vibrator in the inner/outer arms ordinary skill in the art because vibrations are well known to be desirable for enhancing sexual stimulation. Hence, the instant claims do not substantially differ from the scope of the patented claim(s).
Claims 24-26, 35-37, and 46-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of U.S. Patent No. 10,231,900. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the patented claims and the instant claims are minor and obvious from each other. The patented claims each includes the instant claims’ structures including an inner arm, an outer arm, a connecting portion connecting the inner and outer arms (a middle portion). The patented claims lack detailed description that the connecting portion is resilient to resiliently urge the inner arm into contact with an anterior surface of the vagina, and to resiliently urge the outer arm into contact with the clitoral area when the sexual stimulation device is emplaced on the woman, such that the device is held in place during intercourse. 

Furthermore, claim 21 of U.S. Patent No. 10,231,900 disclose at least one power means for a vibrator means being a rechargeable battery. It would have been obvious to one of ordinary skill in the art to modify the device of the patented claims to include at least one vibrator powered by a rechargeable battery, since this is a well-known means to power vibrators and allows the power source to be recharged. Hence, the instant claims do not substantially differ from the scope of the patented claim(s).
Claims 27, 38, and 49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23 of U.S. Patent No. 10,231,900. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the patented claims and the instant claims are minor and obvious from each other. The patented claims each includes the instant claims’ structures including an inner arm, an outer arm, a connecting portion connecting the inner and outer arms (a middle portion). The patented claims lack detailed description that the connecting portion is resilient to resiliently urge the inner 
However, the patented claims each includes an internal skeleton for resiliently urging the vaginal wall contacting portion of the inner arm into contact with an anterior surface of the vaginal wall, and also to resiliently urging the clitoris contacting portion of the outer arm into contact with the clitoral area when the sexual stimulation device is emplaced on the woman, such that the device is held in place during intercourse, see col. 10, lines 51-57 of the patent. Thus, the patented claims have the resilient connecting portion. Having the skeleton located in the connecting portion is considered as an obvious engineering design since the location is necessary to be able to urge both the inner and outer arms toward the designated contacting areas. 
Furthermore, claim 23 of U.S. Patent No. 10,231,900 disclose at least one power means for a vibrator means being a rechargeable battery which is rechargeable by an induction charger. It would have been obvious to one of ordinary skill in the art to modify the device of the patented claims to include at least one vibrator powered by a rechargeable battery via an induction charger, since this is a well-known means to power vibrators and allows the power source to be recharged without having to plug in the device. Hence, the instant claims do not substantially differ from the scope of the patented claim(s).
Claims 28-29, 39-40, and 50-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 26 of U.S. Patent No. 10,231,900. 

However, the patented claims each includes an internal skeleton for resiliently urging the vaginal wall contacting portion of the inner arm into contact with an anterior surface of the vaginal wall, and also to resiliently urging the clitoris contacting portion of the outer arm into contact with the clitoral area when the sexual stimulation device is emplaced on the woman, such that the device is held in place during intercourse, see col. 10, lines 51-57 of the patent. Thus, the patented claims have the resilient connecting portion. Having the skeleton located in the connecting portion is considered as an obvious engineering design since the location is necessary to be able to urge both the inner and outer arms toward the designated contacting areas. 
Furthermore, claim 26 of U.S. Patent No. 10,231,900 discloses a switch electrically connecting the power means to the vibrator means with multiple settings to vary one or both of a level of power, a direction of rotation. It would have been obvious to one of ordinary skill in the art to modify the device of the patented claims to include at least one switch with multiple settings, in order to allow the user to vary the level of .
Response to Arguments
Applicant's arguments filed September 3, 2021, have been fully considered but they are not persuasive. 
Regarding the argument that the issue of functional language was raised in the Appeal of application 13/014321 and the Board agreed with the arguments presented by the applicant (see the penultimate paragraph of page 12 of the Remarks), this argument is not well taken. The Appeal of application 13/014321 primarily reviewed a rejection based on Sekulich in view of Nan (2005/0273024). In the instant case, the claim language is not identical to that of the parent application, and the Nan reference has not been relied upon at all.
Regarding the argument that the declaration of Debra Herbenick PhD, MPH was filed in the reexamination of application number 11/795,066 (see the first paragraph of page 13 of the Remarks), this declaration has been reviewed.
Regarding the argument that the term “intercourse” refers to “coitus” (see the penultimate paragraph of page 13 of the Remarks), this argument is not well taken. It is agreed that the meaning of the term “intercourse” does refer to “coitus,” but the Examiner did not state that “intercourse” exclusively refers to coitus. The words in the claim must be given their broadest reasonable interpretation, consistent with the ordinary and customary meaning of the term (MPEP 2111.01). The Merriam-Webster dictionary provides a definition of intercourse is “physical sexual contact between individuals that involves the genitalia of at least one person.” This dictionary definition is exclusively mean coitus, then the Examiner suggests reciting “coitus.” As it stands, nothing in the claims require a male, or the use of male genitalia. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding the argument that Dr. Herbenick’s declaration states the term intercourse, when used without a modifier, is often intended as an exact synonym of coitus (see the last paragraph of paragraph 13 through the first paragraph of page 14 of the Remarks), this argument is not well taken. When determining the “plain meaning” of a term, it is appropriate to look to how the term is used in dictionaries (see MPEP 2111.01(III)). Here, the Merriam-Webster dictionary definition of “intercourse” is not an exact synonym of coitus, but rather a broader definition that would apply to various physical sexual contact involving genitalia. Applicant does not appear to have acted as their own lexicographer, so it is appropriate to rely on the dictionary definition.
Regarding the argument that the range of possible vaginal and penile sizes is limited and definite (see the penultimate paragraph of page 14 of the Remarks), this argument has been considered, but it is moot. At no point during examination has there been an assertion that the range of vaginal and penile sizes is unlimited.
Regarding the remarks showing the distribution of penile length and circumference (see the last paragraph of page 14 of the Remarks, through the first three paragraphs of page 15 of the Remarks), this data has been taken into consideration. 
Regarding the remarks that the vaginal opening (i.e., introitus) has a very limited variability among women; ranging only from 0.75 to 1.5 inches in diameter (see the last paragraph of page 15 of the Remarks), this data has been taken into consideration.
Regarding the remarks that acts such as double-penetration are exceedingly rare and often dangerous (see the last two paragraphs of page 16 of the Remarks), this assertion has been taken into consideration. It is noted that none of the rejections made in this Final Office Action relied upon double-penetration to support the rejection.
Regarding the argument that the fact that Kain may be used without straps fails to recognize that the straps are not replaced by resiliency but rather by the work of the muscles of the wearer (see pages 18-19 of the Remarks), this argument is not well taken. The Kain device is specifically stated to be “self-retaining” (col. 1, lines 43-45), is capable of “flexing as needed but which returns to its original position upon its release” (col. 1, lines 50-51), and the body of the device is made of a resilient material (see Figs. 11 and 12, and col. 4, lines 35-36). The fact that this resilient, self-retaining device may additionally be held in place by the user’s muscles does not negate the fact that the structure of the device is configured to provide a resilient force, or urging. 
Regarding the argument that claim 19 recites the device is to be worn by a female during intercourse, referring to the union of male and female genitalia (see the last paragraph of page 19 of the Remarks, through the first full paragraph of page 20 of the Remarks), this argument is not well taken. As stated above, the Merriam-Webster exclusively mean coitus, then the Examiner suggests reciting “coitus.” As it stands, nothing in the claims require a male, or the use of male genitalia. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding the arguments with respect to independent claim 41 (see the last paragraph of page 20 of the Remarks, through the first two paragraphs of page 23 of the Remarks), these arguments have been considered, but they appear to be substantially the same arguments that were just addressed with respect to claim 19. For the same reasons discussed above, these arguments are not persuasive.
Regarding the argument that it is Dr. Herbenick’s expert opinion that the Sekulich device is not dimensioned to be worn by a female during intercourse because it is dimensioned for placement against the body of the vagina, thereby bisecting the vagina and blocking entrance to the vagina (see the last paragraph of page 24 of the Remarks, through the first full paragraph of page 25 of the Remarks), this argument is not well taken. While it is true that Sekulich discloses an intended use where the posterior leg (13) may be inserted posteriorly into the vagina (see col. 2, lines 31-36), that does not mean that the disclosed structure of Sekulich is not configured to be used in other manners or worn (i.e., capable of being worn) during intercourse. The pending claims are apparatus claims, not method claims. It is noted that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must structure rather than function (emphasis added) (see MPEP 2114). If the prior art structure is capable of performing the function, then it is considered to meet the claim limitation. In the instant case, the structures recited are an inner arm, an outer arm, a connecting portion, and the connecting portion is resilient, configured to resiliently urge the inner arm and outer arm. As long as the Sekulich structure is able to perform the claimed function, the structure will be considered to read on the claimed function. Sekulich discloses an inner arm (posterior leg 13, Fig. 2) having a vaginal wall contacting portion (head 28, Fig. 2), an outer arm (anterior leg 11, Fig. 2) having a clitoris contacting portion (trough 15, Fig. 2), and a connecting portion (unlabeled portion connecting leg 11 to leg 13, this portion being near reference character “3” in Fig. 2) connecting the inner arm (13) to the outer arm (11). The device reads on the limitation of “dimensioned to be worn by a female during intercourse” because the device is approximately 5/16 inch in diameter (see col. 2, line 3). This is a low profile device and this small diameter would allow the device to be used during intercourse. The male member would still be able to fit alongside the Sekulich device. This is demonstrated to be true because the vagina is "an area of great elasticity, that can accommodate any size from a finger to a baby. When sexually aroused the vagina becomes more elastic in order to receive the penis and will form itself snugly around whatever size of penis is inserted" (as evidenced by page 4 of “The Penis Book: An Owner’s Manual” by Margaret Gore, 1997). Due to the very small diameter of the Sekulich device and the elasticity of a sexually aroused vagina, the vagina would be able to form itself snugly around a penis and the inner arm of the Sekulich device, thereby permitting sexual intercourse. 

Regarding the argument that the Office Action’s language does not find any literal support in the Sekulich reference (see the second full paragraph of page 25 of the Remarks), this argument is not well taken. The literal support relied upon is the fact that Sekulich discloses the device to be about 5/16 inch in diameter (see col. 2, line 3), and that the Sekulich device discloses an inner arm (posterior leg 13, Fig. 2) which is configured to be inserted into the vagina. Furthermore, it is reiterated that Sekulich has been modified by Marshall and Edwards in the 103 rejection(s) above.
Regarding the argument that part of the quotation from “The Penis Book: An Owner’s Manual” refers to the great elasticity of the vagina having regard to childbirth (see the penultimate paragraph of page 25 of the Remarks), this argument is moot because the primary point is that the vagina is an area of great elasticity, and when 
Regarding the argument that the quotation from “The Penis Book: An Owner’s Manual” does not address the insertion of any objects into a vagina at the same time as a penis during intercourse (see the last paragraph of page 25 of the Remarks), this argument is not well taken. Penile sizes do vary, and if a sexually aroused vagina becomes elastic enough to accept “whatever size of penis is inserted” (emphasis added), then it stands to reason that an average sized penis would be able to fit alongside the low-profile device of Sekulich (5/16 inch diameter, or 0.79375 cm diameter) because the vagina is elastic enough to accept a penis which is larger than average.  Referring back to Table 3 of the Herbenick Declaration (see page 7 of the Herbenick Declaration filed September 3, 2021), 73.3% of the men in Dr. Herbenick's study reported an erect penis circumference between 11 cm and 14 cm (see Table 3).  If one makes the assumption that a penis is substantially circular in cross section, these circumferences correspond to diameters of approximately 3.5 cm and 4.46 cm, respectively (using the equation                                 
                                    C
                                    i
                                    r
                                    c
                                    u
                                    m
                                    f
                                    e
                                    r
                                    e
                                    n
                                    c
                                    e
                                    =
                                    D
                                    i
                                    a
                                    m
                                    e
                                    t
                                    e
                                    r
                                    *
                                     
                                    π
                                
                            ).  This indicates that even among the group of men with an average penile circumference (11 cm to 14 cm), they differ in penile diameter by about 0.9 cm.  The Sekulich device is less than 0.9 cm in diameter (0.79375 cm), and therefore would at the very least be expected to fit alongside an average sized penis, and would easily fit alongside a penis of below-average size.
Furthermore, even though the instant application does not disclose the dimensions of the middle portion, it is clear that the female body is able to accept 
Regarding the argument that Sekulich at col. 2, lines 27-33 provides support for the notion that Sekulich does not teach a device designed for use during intercourse (see the first two full paragraphs of page 26 of the Remarks), this argument is not well taken. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Furthermore, it is noted that the phrase “the present invention is generally utilized…” (emphasis added) does not indicate that the device can only be utilized for its stated function. Second, it is noted once again that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (emphasis added) (see MPEP 2114). If the prior art structure is capable of performing the recited function, then it will be considered to meet the claim language. The structure of the modified Sekulich/Marshall/Edwards device is able to perform the claimed function because it is a resilient device designed to be inserted into the vagina, it is only 5/16 inch in diameter, and its inner and outer arms form a substantial C-shape (as taught by 
Regarding the argument that Sekulich teaches away from use of its device during intercourse because it states that it may be held in place by a pair of panties (see the third paragraph of page 26 of the Remarks), this argument is not well taken. A “teaching away” requires a reference to actually criticize, discredit, or otherwise discourage investigation into the claimed solution. See In re Fulton, 391 F.3d 1195, 1201 (Fed. Cir. 2004).  Furthermore, it is noted that "[w]e will not read into a reference a teaching away from a process where no such language exists." DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1364 (Fed. Cir. 2006).”  In the instant case, there is no language in the disclosure of Sekulich that actually criticizes, discredits, or discourages a modification to have the device held in place by its own resiliency. A mere teaching that the Sekulich stimulator may be held in place by a pair of panties does not indicate that Sekulich must always be held in place by a pair of panties. In fact, Sekulich also states that the stimulator is "held in position by its own resiliency" (see col. 1, lines 59-64). There is nothing in Sekulich which states the device cannot or should not be used during sexual intercourse. 
Regarding the argument that Marshall does not remedy the deficiencies of Sekulich and the Examiner relied on Marshall for its alleged teaching of “a resilient core configured to resiliently urge the inner arm into contact with an anterior surface of the vagina, such that the device is held in place during intercourse” (see the penultimate paragraph of page 26 of the Remarks), this argument is not well taken. The Examiner did not state that Marshall provides such a teaching. Instead, the Examiner merely 
Regarding the argument that Edwards does not remedy the deficiencies of Sekulich but rather the Examiner relied on Edwards for its alleged teaching of a device with first, second, and third coupling portions that constitute “the sole means of support of the device on the female body” and that Edwards does not teach a device that itself is resilient and able to urge opposite arms towards one another as claimed (see the last paragraph of page 26 of the Remarks, through the first two paragraphs of page 27 of the Remarks), this argument is not well taken. As stated in col. 4, lines 1-12 of Edwards, the coupling portion is specifically stated to be “resilient and urging said first and second portions towards each other.”
Regarding the argument that Edwards discloses a “female incontinence device” and thus is not analogous to the claimed devices because it is not analogous to the ability of a device to be held within a vagina during intercourse (see the last two paragraphs of page 27 of the Remarks, through the first two paragraphs of page 29 of the Remarks), this argument is not well taken. Although Edwards is not in the same field of endeavor, Edwards is at least reasonably pertinent to the problem faced by the inventor of creating a device that is capable of holding itself within a vagina. One of ordinary skill in the art would have logically considered various devices that are inserted into the vagina in order to determine the best way to have the device hold itself in place. Even though the Edwards device is not intended to be used for the same exact purpose (sexual stimulation), it is at least reasonably pertinent because it is shares substantial .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MILLER whose telephone number is (571)270-1473.  The examiner can normally be reached on Mon- - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER E MILLER/           Examiner, Art Unit 3785  

/JUSTINE R YU/           Supervisory Patent Examiner, Art Unit 3785